      Case 4:20-cv-00750-A Document 12 Filed 09/30/20   Page 1 of 11 PageID 82
                                                            U.S. DISTIUCT COURT
                                                        NORTHERN DISTRICT OF TEXAS
                    IN THE UNITED STATES DISTRI    courT FILED
                         NORTHERN DISTRICT OF TE AS
                             FORT WORTH DIVISION
                                                            L
                                                        SEP 3 0 2020        I
                                                        CLERK, U.S. DISTIUCT COURT
                                                          By·--ee-----
                                                                  Deputy
JULIO CESAR ARELLANO-GALEANA,           §
                                        §
              Movant,                   §
                                        §
vs.                                     §   NO. 4:20-CV-750-A
                                        §   (NO. 4: 18-CR-020-A)
UNITED STATES OF AMERICA,               §
                                        §
              Respondent.               §


                        MEMORANDU~ OPINION AND ORDER

        Came on for consideration the motion of movant, Julio Cesar

Arellano-Galeana, to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255. The court, having considered the motion,

the government's response, the reply, the record, including the

record in the underlying criminal case, No. 4:18-CR-020-A, and

applicable authorities, finds that the motion should be denied.

                                       I.

                                  Background

        Information contained in the record of the underlying

criminal case reflects the following:

        On February 2, 2018, movant was named in a one-count

information charging him with possession with intent to

distribute a mixture and substance containing a detectable
       Case 4:20-cv-00750-A Document 12 Filed 09/30/20                          Page 2 of 11 PageID 83


amount of methamphetamine, in violation of 21 U.S.C.                                           §   84l(a) (1)

and (b) (1) (C). CR Doc . 1 14.

             On February 8, 2018, movant appeared before the court with

the intent to enter a plea of guilty to the offense charged

without benefit of a plea agreement. Movant and his attorney

signed a factual resume setting forth the elements of the

offense, the maximum penalty movant faced,                                   and the stipulated

facts supporting movant•s guilt. CR Doc. 20. They also signed a

waiver of indictment. CR Doc. 19. Under oath, movant stated that

no one had made any promise or assurance of any kind to induce

him to plead guilty. Further, movant stated his understanding

that the guideline range was advisory and was one of many

sentencing factors the court could consider; that the guideline

range could not be calculated until the presentence report

("PSR") was prepared; the court could impose a sentence more

severe than the sentence recommended by the advisory guidelines

and movant would be bound by his guilty plea; movant was

satisfied with his counsel and had no complaints regarding his

representation; and, movant and counsel had reviewed the factual

resume and movant understood the meaning of everything in it and

the stipulated facts were true. CR Doc. 57.



1   The CR Doc._" reference is to the number Of the item on the docket in the underlying criminal case, No. 4: 18-
        11


CR-020-A.
                                                          2
       Case 4:20-cv-00750-A Document 12 Filed 09/30/20                            Page 3 of 11 PageID 84


           The probation officer prepared the PSR, which reflected

that movant•s base offense level was 38 because the offense

involved more than 4.5 kilograms of methamphetamine (actual). CR

Doc. 32,          1 25. Movant received a two-level increase for
importation from Mexico·; id.                         1   26, and a two-level increase for

being an organizer, leader, manager or supervisor. Id.                                               1   28.

Based on a total offense level of 42 and a criminal history

category of I, movant•s guideline imprisonment range was 360

months to life. 2 However the statutorily authorized maximum

sentence was 20 years, so 240 months became the guideline range.

Id.      1   58. Movant did not file any objections. He did file a

sentencing memorandum outlining mitigating factors he said

warranted a sentence at the low range of imprisonment. CR Doc.

34.

           On August 3, 2018, movant was sentenced to a term of

imprisonment of 240 months. CR Doc. 38. He appealed, CR Doc. 40,

and his sentence was affirmed on appeal. United States v.

Arellano-Galeana, 794 F. App'x 438                                (5 th Cir. 2020).




2   As noted at sentencing, the PSR had a typographical e1rnr causing it to read "260" instead of "360." CR Doc. 59 at
4.
                                                            3
       Case 4:20-cv-00750-A Document 12 Filed 09/30/20                                 Page 4 of 11 PageID 85


                                                             III.

                                             Grounds of the Motion

          Movant sets forth four grounds in support of his motion,

worded as follows:

          Ground One: Denial of Effective Assistance of Counsel

Doc. 3 1 at 7.

          Ground Two: Movant's role adjustment enhancement
          erroneously applied

Id.

          Ground Three: Movant was eligible for a minor-role
          adjustment under section 3B1.2(b)

Id.

          Ground Four: Movant was entitled for a three-level
          departure under acceptance of responsibility

Id. at 4.

          In his brief, movant discusses two additional grounds,

worded as follows:

          V. Counsel ineffective by failing to raise and
          litigate a varience [sic) or sentence reduction for
          movant's substantial assistance to government that
          required his cooperation under U.S.S.G § 5Kl

Doc. 2 at 2.

          VI. Movant was eligible for application of the safety
          valve under USSG § 5Cl.2

Id.



3   The "Doc.   11
                     reference is to the number of the item on the docket in this civil action.
                                                                4
     Case 4:20-cv-00750-A Document 12 Filed 09/30/20   Page 5 of 11 PageID 86


                                     III.

                            Standards of Review

A.       28 U.S.C. § 2255

         After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32   (5 th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

         Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in   a   complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5 th Cir. Unit A Sept. 1981). In other words,

a writ of habeas corpus will not be allowed to do service for an

appeal. Davis v. United States, 417 U.S. 333, 345 (1974); United

States v. Placente, 81 F.3d 555, 558 (5~ Cir. 1996). Further, if

issues "are raised and considered on direct appeal, a defendant

                                       5
     Case 4:20-cv-00750-A Document 12 Filed 09/30/20   Page 6 of 11 PageID 87


is thereafter precluded from urging the same issues in a later

collateral attack." Moore v. United States, 598 F.2d 439, 441              (5 th

Cir. 1979)     (citing Buckelew v. United States, 575 F.2d 515, 517-

18 (5~ Cir. 1978)).

B.     Ineffective Assistance of Counsel Claims

       To prevail on an ineffective assistance of counsel claim,

movant must show that       (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687            (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).            "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies." Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750,         751 (5~ Cir. 2000)

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors "so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result." Cullen v. Pinholster; 563 U.S. 170, 189 (2011)             (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

                                       6
  Case 4:20-cv-00750-A Document 12 Filed 09/30/20   Page 7 of 11 PageID 88


claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.jd 274, 282           (5~

Cir. 2000).

                                   IV.

                                Analysis

       In support of his first ground, movant simply lists six

things he says his counsel failed to do. His conclusory

allegations are insufficient and do not raise a constitutional

issue. Miller, 200 F.3d at 282; Ross v. Estelle, 694 F.2d 1008,

1012   (5 th Cir. 1983). As discussed, infra, his claims are

foreclosed by the record in any event.

       Any contention that movant did not know the sentence he

faced is belied by his sworn testimony when he pleaded guilty.

CR Doc. 57. Clearly, he understood that he faced a sentence of

20 years' imprisonment and that he would not be able to object

if he received a sentence more severe than he expected. His

declarations in open court carry a strong presumption of verity

that he has made no attempt to overcome. Blackledge v. Allison,

431 U.S. 63, 74   (1977).

                                    7
  Case 4:20-cv-00750-A Document 12 Filed 09/30/20   Page 8 of 11 PageID 89


     Movant complains that his counsel failed to file objections

to the PSR. However, counsel filed a memorandum in support of

movant•s position regarding sentencing and made arguments at

sentencing that movant now ignores. CR Doc. 34; CR Doc. 59. He

has not shown, however, that objections would have made any

difference.

     Movant argues that his counsel was ineffective for failing

to object to the two-level enhancement for being an organizer,

leader, manager, or supervisor. He also argues that he should

have received a reduction for his minor role in the offense.

Neither of these arguments has merit. According to the PSR,

movant recruited another, Ramirez-Anguiano, to deliver drugs to

the undercover agent. CR Doc. 32,       1   16. He instructed Ramirez-

Anguiano, to retrieve 5 out of 8 kilograms of drugs movant had

stored in movant's room for the delivery. Id.         1   18. Ramirez-

Anguiano expected to be paid by movant for delivering the drugs.

CR Doc. 1 at 3. Movarit said that he had been in the United

States for five months and that he was directed to deliver the

drugs by an individual in Mexico. CR Doc. 32,         1   17. Movant came

to the United States to make money as a drug dealer for his

source in Mexico. CR Doc. 34 at 2. A two-level increase is

appropriate where a defendant recruits another person into the

criminal activity. United States v. Pofahl, 990 F.2d 1456, 1480

                                    8
  Case 4:20-cv-00750-A Document 12 Filed 09/30/20   Page 9 of 11 PageID 90


(5 th Cir. 1993). A defendant is only entitled to a mitigating

role reduction if he shows by a preponderance of the evidence

the culpability of the average participant in the criminal

activity and that he was substantially less culpable than the

average participant. United States v. Castro, 843 F.3d 608, 613

(5 th Cir. 2016). He has not made any attempt to do so and there

is no reason to believe that he could. Movant had access to 8

kilograms of methamphetamine and was entrusted to handle the

proceeds of its sale. He recruited Ramirez-Anguiano to

participate in the delivery in return for payment.

     Movant next complains that he should have received a

reduction for acceptance of responsibility. First; the record

reflects that movant failed to timely reimburse the judiciary

for the services of his appointed counsel as ordered by the

court. Second, and more importantly, as movant•s counsel

conceded at sentencing, even had movant received acceptance of

responsibility, it would not have made any difference in his

guideline calculation. CR Doc. 59 at 4-5.

     Movaht complains that he did not receive a downward

departure for his cooperation with the government. Whether to

file a 5Kl.l motion lies within the government's discretion.

United States v. Garcia-Bonilla, 11 F.3d 45, 46         (5 th Cir. 1993)

Movant has not shown that the government's failure to file such

                                    9
      Case 4:20-cv-00750-A Document 12 Filed 09/30/20                        Page 10 of 11 PageID 91


a motion was the result of an unconstitutional motive or

breached an explicit promise. See United States v. Grant, 493

F.3d 464, 467            (5 th Cir. 2007). He offers nothing more than a

conclusory allegation that the assistant U.S. Attorney made some

vague verbal agreement with movant•s counsel. Doc. 2 at 13; Doc.

11 at PageID' 76, PageID 79. As noted previously, movant

testified under oath that no one had made any promise to induce

him to plead guilty. CR Doc. 57. See United States v. Cervantes,

132 F. 3d 1106, 1110 (5 th Cir. 1998).

         Finally, movant argues that he was entitled to application

of the safety valve provision, USSG 5Cl.2. Doc. 2 at 14-15.

However, movant was an organizer, leader, manager, or supervisor

and not entitled to the benefit of the safety valve.

         But for the claim of ineffective assistance of counsel,

none of plaintiff's grounds are cognizable under§ 2255. To the

extent he appears to present any of them outside this context,

they are barred. United States v. Williamson, 183 F.3d 458, 462

    (5~ Cir. 1999) (misapplication of the sentencing guidelines is

not cognizable under§ 2255); Brown v. United States, 480 F.2d

1036, 1038 (5 th Cir. 1973) (a § 2255 motion is not a substitute

for appeal)



4The "PagelD _ reference is to the page number assigned by the court's electronic filing system and is used
                 11


because the pages were apparently mixed up when they anived for filing.
                                                       10
  Case 4:20-cv-00750-A Document 12 Filed 09/30/20   Page 11 of 11 PageID 92


                                    V.

                                  Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.    § 2255 be, and is hereby, denied.
     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2), for the reasons discussed herein, the court further
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED September 30, 2020.




                                    11
